        Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 1 of 16
                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA


 ROBERT JAHODA,
                                                          Case No. 2: l 9-cv-00688-AJS
              Plaintiff,

       V.

 ZERO HALLIBURTON, INC.,

               Defendant.


                                      CONSENT DECREE

        1.     This Consent Decree is entered into as of the Effective Date, as defined below in

Paragraph 11, by and between the following parties: Plaintiff, Robert Jahoda ("Plaintifr') and

Defendant, Zero Halliburton, Inc. ("Defendant") (Plaintiffs and Defendant shall hereinafter be

collectively referred to as, the "Parties") for the purposes and on the terms specified herein.

                                            RECITALS

       2.      Title III of the Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C. §§

12181-12189 ("ADA") and its implementing regulation, 28 C.F .R. pt. 36, prohibit discrimination

on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and accommodations of any place of public accommodation by any private

entity that owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C.

§ 12182(a); 28 C.F.R. § 36.20l(a).

       3.      On June 13, 2019, Plaintiff filed this lawsuit against Defendant. Plaintiff alleges

that Defendant's website, www.zerohalliburton.com (the "Website"), contains barriers that

prevent full and equal use by shoppers with visual impairments, in violation of Title III of the

ADA, 42 U.S.C. §§12181-12189.
         Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 2 of 16
          Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 2 of 16



        4.       Defendant expressly denies that the Website violates Title III of the ADA or any

other comparable regulation or statute. By entry into this Consent Decree, Defendant does not

admit any wrongdoing.

        5.       This Consent Decree resolves, settles, and compromises all issues between the

Parties based on the allegations set forth in Plaintiffs' Complaint [ECF No. I].

        6.       This Consent Decree is entered into by the Plaintiff, individually.

                                          JURISDICTION

        7.       Plaintiff asserts that Defendant is a private entity that owns and/or operates the

Website which is available through the internet to personal computers, laptops, mobile devices,

tablets, and other similar technology. Plaintiff contends that Defendant's Website is a sales and

service establishment whose operations affect commerce and a public accommodation subject to

Title III ofthe ADA. 42 U.S.C §12181(7); 12182(a); 28 C.F.R. §§ 36.104, 36.201(a). Defendant

denies that its Website is a public accommodation or a place of public accommodation or is

otherwise subject to Title III of the ADA.

        8.       Plaintiff is suing on his own behalf, as an aggrieved person pursuant to 42 U.SC. §

12 I 88(b)(2)(b ).

        9.       This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1345, and

42 U .S.C. § 12188. The Parties agree that venue is appropriate.

                                     AGREED RESOLUTION

        10.      Plaintiff and Defendant agree that it is in the Parties' best interest to resolve this

lawsuit on mutually agreeable terms without further litigation. Accordingly, the Parties agree to

the entry of this Consent Decree without trial or further adjudication of any issues of fact or law

raised in Plaintiff's Complaint.




                                                   2
        Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 3 of 16
        Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 3 of 16



        In resolution of this action, the Parties hereby AGREE to the following:

                                           DEFINITIONS

        11.    Effective Date means the date on which this Consent Decree is entered on the

Court's Docket Sheet following approval by the Court.

        12.    Visual Impairment means any physical, mental, or sensory impairment that

substantially limits a person in the major life activity of seeing.

        13.    Reasonable Efforts means, with respect to a given goal or obligation, the efforts

that a reasonable person or entity in Defendant's position would use to achieve that goal or

obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable Efforts

as provided for under this Consent Decree shall be subject to the dispute resolution procedures set

forth in paragraphs 24 through 34 of this Consent Decree. Reasonable Efforts shall mean

commercially reasonable efforts ("Reasonable Efforts"), and shall be further interpreted so as to

not require Defendant to undertake efforts whose cost, difficulty or impact on Defendant's

website-related operations, or otherwise, could constitute an undue burden, as defined in Title III

of the ADA but as applied solely to Defendant's website-related operations as though they are

collectively a stand-alone business entity, or which could result in a fundamental alteration in the

manner in which Defendant operates its respective website-related properties or the primary

functions related thereto, or which could result in a loss of revenue or traffic on its respective

website-related operations.

                                               TERM

       14.     The term of this Consent Decree shall commence as of the Effective Date and

remain in effect for the earlier of: (I) twenty-four (24) months from the Effective Date; or (b) the

date, if any, that the regulations are adopted for websites under Title III of the ADA.




                                                  3
            Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 4 of 16
            Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 4 of 16




L                       GENERAL NONDISCRIMINATION REQUIREMENTS

            15.    Pursuant to the terms of this Consent Decree, Defendant:

                   a.      shall not deny persons with a Visual Impairment, including the Plaintiff, the

    opportunity to participate in and benefit from the goods, services, facilities, privileges, advantages,

    and accommodations through its Website as set forth herein. 42 U.S.C. §12182(b)(l)(A)(i); 28

    C.F.R. § 36.202(a);

                   b.      shall use Reasonable Efforts to provide persons with a Visual Impairment,

    including the Plaintiff, an equal opportunity to participate in or benefit from the goods, services,

    facilities, privileges, advantages, and accommodations provided through its Website as set forth

    herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b); and

                   c.      shall use Reasonable Efforts to ensure that persons with a Visual

    Impairment, including the Plaintiff, are not excluded, denied services, segregated, or otherwise

    treated differently because of the absence of auxiliary aids and services, through its Website as set

    forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.




                           COMPLIANCE WITH TITLE III OF THE ADA

           16.     Web Accessibility Conformance Timeline: Defendant shall ensure full and equal

    enjoyment of the goods, services, facilities, privileges, advantages, and accommodations provided

    by and through the Website according to the following timeline and requirements provided that

    the following dates will be extended in the instance that the Department of Justice releases

    regulations for websites under Title III of the ADA while this Consent Decree is in effect and




L
                                                      4
                Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 5 of 16
                 Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 5 of 16



l..   which contain compliance dates and/or deadlines further in the future than the dates set forth

      herein:

                      a.     By December 31, 2021, the Defendant shall ensure that the Website

      substantially conforms to the Web Content Accessibility Guidelines 2.0 Level A and AA Success

      Criteria or any then applicable compliance standard or regulation ("Compliance Standard") in such

      a manner so that the Website will be accessible to persons with Vision Impairments or blindness

      as set forth in Paragraph 26 below.

                      b.     Defendant shall not be responsible for ensuring that third party content or

      plug-ins that are not owned by Defendant, but are otherwise located on the Website or linked to

      from the Website, are accessible or otherwise conform to the Compliance Standard.

                      c.     Within 120 days of the execution of this Agreement, Defendant shall (by

      email or by physical mail via the United States Postal Service) provide written notice to known

      third parties that own or manage third party content or plug-ins ("Third Party Website Content")

      located on the Website or linked from the Website that Defendant requests that Third Party

      Website Content notifying them to substantially conform to the Compliance Standard in such a

      manner so that the Third Party Website Content will be accessible to persons with Vision

      Impairments or blindness as set forth in Paragraph 27 below. Notwithstanding anything set forth

      herein to the contrary, Defendant shall not be responsible or liable for obtaining, ensuring,

      managing, auditing of or other notifications in connection with Third Party Website Content ADA

      compliance.

                17.   Web Accessibility Coordinator: By February 28, 2020, Defendant shall designate

      an employee or third party as the Web Accessibility Coordinator who shall consult with the Web




                                                      5
              Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 6 of 16
              Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 6 of 16



l,.   Accessibility Consultant as that term is defined in Paragraph 21. Defendant may substitute another

      Defendant's employee or third party as the Web Accessibility Coordinator at its sole discretion.

              18.    Web Accessibility Policy: By January 31, 2020, Defendant shall adopt and

      implement a Web Accessibility Policy that indicates that Defendant is making efforts to increase

      the accessibility of its Website. By July 31, 2020 Defendant shall:

                     a.      Provide a copy of the Web Accessibility Policy to all web content personnel

      and Client Service Operations call center agents ("CSO Personnel") for the Website;

                     b.      Directly link from the Website's homepages, a statement that indicates that

      Defendant is making efforts to maintain and increase the accessibility of its Website to ensure that

      persons with disabilities have full and equal enjoyment of the goods, services, facilities, privileges,

      advantages, and accommodations of the Defendant through the Website; and

                     c.      Accompany the public policy statement with an accessible means of

      submitting accessibility questions and problems, including an accessible form to submit feedback

      or an email address to contact representatives knowledgeable about the Web Accessibility Policy.

              19.    Customer Assistance for Users with Disabilities: By July 31, 2020, Defendant

      shall train no fewer than two of its CSO Personnel to automatically escalate calls from users with

      disabilities who encounter difficulties using the Website. Defendant shall have trained no fewer

      than two (2) of its CSO personnel to timely assist such users with disabilities within CSO published

      hours of operation. Defendant shall establish procedures for promptly directing requests for

      assistance to such personnel including notifying the public that customer assistance is available to

      users with disabilities and describing the process to obtain that assistance.




l,.
                                                        6
        Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 7 of 16
        Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 7 of 16



        20.    Modification of Bug Fix Priority Policy: By December 31, 2021 Defendant shall

modify existing bug fix policies, practices, and procedures to include the elimination of bugs that

create substantial nonconformance with the Compliance Standard with regard to the Website.

        21.    Web Accessibility Consultant and Evaluation: To the extent Defendant has not

done so already, by February 28, 2020, Defendant shall retain an independent consultant ("Web

Accessibility Consultant") of its own choosing, who has expertise concerning accessible web

development and is knowledgeable of the terms of this Consent Decree and the Compliance

Standard.

               a.      By December 31, 2021, and annually thereafter through the term of the

Consent Decree, the Web Accessibility Consultant shall provide Defendant a written evaluation in

the form of a Voluntary Product Accessibility Template ("VPA T"). The VPA T shall describe

whether the Website is in conformance with the requirements of the Compliance Standard and this

Consent Decree. The VP AT shall not include an evaluation of Third Party Content located on the

Website or linked to from the Website. Testing of the Website's usability at the direction of the

Web Accessibility Consultant shall be performed by humans who are blind or have low vision, or

who have training and experience in the manner in which persons who are blind use a screen reader

to navigate, browse, and conduct business on websites, in addition to the testing, if applicable, that

is performed using semi-automated tools.

               b.      If the Plaintiff wishes to review the most recent VP AT, Plaintiffs counsel

may contact Def~ndant's counsel, who, at Defendant's option, will send the most recent VPAT or

provide access for 30 days to a secure website where the most recent VP AT may be accessed.

Plaintiff agrees to keep the contents of the VP AT confidential unless its contents are required to

be disclosed solely as part of an action to enforce the terms of this Consent Decree.




                                                  7
          Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 8 of 16
          Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 8 of 16



         C.       Defendant shall incorporate all of the recommendations contained in the VP AT

within ( 120) days of receiving the VP AT except in the instance that Defendant cannot incorporate

the recommendations contained in the VP AT through the use of Reasonable Efforts. 1

                                  SPECIFIC RELIEF TO PLAINTIFF

         22.     Specific Relief: The Plaintiff and the Defendant have agreed to settle all matters

relating to costs, damages, attorneys' fees, experts' fees, other financial matters, as well as

Plaintiffs counsel's obligation to defend Defendant at Plaintiffs counsel's expense in any action

or demand, whether filed or not, relating to any alleged inaccessibility of the Website through a

separate letter agreement (the "Letter Agreement") hereby incorporated by reference into this

Consent Decree. The Letter Agreement shall be provided to the Court in camera for inspection

and review if the Court so requires in order to extend its enforcement jurisdiction over the terms

of the Letter Agreement.

                          PROCEDURES IN THE EVENT OF DISPUTES

        23.      The procedures set forth in Paragraphs 24 through 28 must be exhausted in the

event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this

Consent Decree or (ii) Defendant alleges that there is a criteria of the Compliance Standard with

which it cannot substantially comply as set forth herein. There will be no breach of this Consent

Decree by Defendant in connection with such allegations until the following procedures have been

exhausted.

        24.      Plaintiff will notify Defendant in writing after the dates for compliance set forth

herein if they believe that the Website is in any way not compliant with this Consent Decree.

Defendant will notify Plaintiff in writing within a reasonable period if it believes there is a criteria


1
  Defendant shall not be required to incorporate recommendations contained in the VP AT to the extent they provide
performance in excess of that set forth in Paragraph 26 of this Consent Decree.


                                                        8
                  Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 9 of 16
                  Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 9 of 16



(....   of this Consent Decree with which it cannot substantially comply hereunder. All notifications must

        include reasonable detail and shall be made in the manner set forth in Paragraph 35.

                 25.      Within thirty (30) days of either Party receiving notice as described in Paragraph

        24, the other Party will respond in writing to the notice. Within fifteen (15) days of receipt of the

        response, the Parties will meet by telephone, or in person, in an attempt to informally resolve the

        issue.

                 26.      If the issue remains unresolved within thirty (30) days of the meeting referenced in

        Paragraph 25, the Parties will each have an additional thirty (30) days to select an expert and the

        two experts will mutually select an independent accessibility consultant with substantial

        experience in accessible website design who will evaluate the particular item(s) raised based on

        whether a person, who has a Visual Impairment using screen reader software and has average

        screen reader competency ("person with a Visual Impairment who has average screen reader

        competency"), 2, can adequately perform the following tasks under the circumstances described in

        Paragraph 27:

                 a.       Browse for merchandise by navigating through the different categories on the

        Website;

                 b.       Purchase one or more items;

                 c.       Find, review and select shipping options, if applicable;

                 d.       Check out and pay;



        2
          The phrase "person with a Visual Impairment who has average screen reader competency" is intended to refer to the
        general body of persons with Vision Impairments who use screen readers for effective communication with the
        Internet and various websites. The term is not intended to narrowly identify someone with a particular level of
        competency but instead is intended to be inclusive, while ruling out "outliers" in terms of screen reading software use
        proficiency. Therefore, the phrase "person with a Visual Impairment who has average screen reader competency" is
        intended to exclude a person who has just recently started using a screen reader and has very little experience and
        competence using it and at the other extreme to also exclude a blind, tech savvy person with substantial experience
        using a screen reader while including most users in between.


                                                                  9
         Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 10 of 16
         Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 10 of 16



         e.    Apply discount code, if applicable;

         f.    Review the sale summary page;

         g.    Contact and communicate with customer service; and

         h.    Review the privacy policy.

         27.   There will be no breach of this Consent Decree unless (a) the independent

accessibility consultant determines that the particular item(s) listed in Paragraph 26 cannot be

accomplished by a person with a Visual Impairment who has average screen reader competency

using a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in

combination with one of the following browsers (in versions of which that are currently supported

by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b) Defendant fails to

remedy the issue using Reasonable Efforts within a reasonable period of time of not less than sixty

(60) days ofreceiving the accessibility consultant's opinion. If the accessibility consultant believes

that a reasonable time using Reasonable Efforts to remedy the items found not to be usable is

longer than sixty (60) days, then the Parties may agree on a longer time period without leave of

Court so long as the extension is documented in writing and executed by the Parties to this

Agre~ment or their respective counsel. If the accessibility consultant finds that a particular item

found not to be usable cannot be remedied using Reasonable Efforts, Defendants shall not be

obligated to remedy that item.

         28.   Should the Parties thereafter have a dispute regarding an issue raised in a notice

given under Paragraph 24 after the procedures in Paragraphs 24 through 27 have been exhausted,

the dispute shall be handled pursuant to the procedures set forth in Paragraphs 29 through 33

below.




                                                 10
       Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 11 of 16
        Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 11 of 16



        29.     If a party believes that the other party hereto has not complied in all material

respects with any provision of the Consent Decree, that party shall provide the other party with

notice of non-compliance containing the following information: (i) the alleged act of non-

compliance; (ii) a reference to the specific provision(s) of the Consent Decree that is not being

complied with in all material respects; (iii) a statement of the remedial action sought by the

initiating party; and (iv) a reasonably detailed statement of the specific facts, circumstances and

legal argument supporting the position of the initiating party.

       30.      Within forty-five (45) days ofreceipt of a notice pursuant to Paragraph 29, the non-

initiating party shall respond to the initiating party in writing.

       31.      Within fourteen (14) days after the response described in Paragraph 30, the Parties

shall informally meet and confer and attempt to resolve the issues raised in the Notice.

       32.     If the matters raised in a notice provided pursuant to the above are not resolved

within forty-five (45) days of the initial meeting and conference required by Paragraph 31, either

party may submit the unresolved matters to nonbinding mediation before a mutually agreed upon

mediator.

       33.     If the dispute is not resolved in mediation, either party may move this Court for

enforcement of compliance with this Agreement.

       34.     Any of the time periods set forth in Paragraphs 25 through 33 may be extended by

mutual agreement of the Parties.

       35.     Any notice or communication required or permitted to be given to the Parties

hereunder shall be given in writing by e-mail and by overnight express mail or United States first

class mail, addressed as follows:

       To Plaintiff:




                                                   11
        Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 12 of 16
        Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 12 of 16



       Carlson Lynch LLP
       Attn: R. Bruce Carlson
       1133 Penn A venue, 5th Floor
       Pittsburgh, PA 15222
       Email: bcarlson@carlsonlynch.com

       To Defendant:

       Mandelbaum Salsburg, P.C.
       Jeffrey Wasserman, Esq.
       Steven W. Teppler, Esq.
       3 Becker Farm Road, Suite 105
       Roseland, NJ 07068
       Email: jwasserman@lawfirm.ms
       Email: steppler@lawfirm.ms
       Tel: 973-736-4600
       Fax: 973-325-7467


       AND/OR

       Zero Halliburton, Inc.
       300 Madison A venue
       New York, NY 10017
       Tel: - - - - -
       Email: - - - -
       Attention: - - - - - - -

                                        MODIFICATION

       36.     No modification of this Consent Decree shall be effective unless in writing and

signed by authorized representatives of all Parties.




                       ENFORCEMENT AND OTHER PROVISIONS

       37.     The interpretation and enforcement of this Consent Decree shall be governed by

the laws of the Commonwealth of Pennsylvania.




                                                 12
           Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 13 of 16
            Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 13 of 16



            38.       This Consent Decree contains the entire agreement of the Plaintiff and the

    Defendant concerning the subject matter described in Paragraph 3, and no other statement,

    promise, or agreement, either written or oral, made by any party or agent of any party, that is not

    contained in this Consent Decree, and concerns the subject matter described in Paragraph 3, shall

    be enforceable.

            39.     If any provision of this Consent Decree is determined to be invalid, unenforceable,

    or otherwise contrary to applicable law, such provision shall be deemed restated to reflect as nearly

    as possible and to the fullest extent permitted by applicable law its original intent and shall not, in

    any event, affect any other provisions, all of which shall remain valid and enforceable to the fullest

    extent permitted by applicable law.

             PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

           40.     This Consent Decree shall be binding on and inure to the benefit of: Defendant and

    its respective subsidiaries, affiliates, agents, employees, and officers.       In the event that the

    Defendant seeks to transfer or assign all or part of its interest in any service covered by this Consent

    Decree, and the successor or assign intends on carrying on the same or similar use of the Website,

    then the successor or assign shall be solely responsible for the obligations remaining under this

    Consent Decree for the duration of the remaining term of the Consent Decree.

           41.     The Parties to this Consent Decree expressly intend and agree that this Consent

    Decree shall inure to the benefit of all persons with a Visual Impairment who utilize a screen reader

    to access the Website, which visually-impaired persons shall constitute third-party beneficiaries to

    this Consent Decree. Such third-party beneficiaries shall be entitled to enforce the provisions of

    this Consent Decree against Defendant and enforce the dispute resolution provisions herein.




L
                                                      13
        Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 14 of 16
        Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 14 of 16



        42.     The Plaintiff and the Defendant agree that, as of the date of entry of this Consent

Decree, litigation is not "reasonably foreseeable" concerning the matters described in Paragraph

3. To the extent that any of the parties previously implemented a litigation hold to preserve

documents, electronically stored information, or things related to the matters described in

Paragraph 3, the party is no longer required to maintain such a litigation hold. Nothing in this

paragraph relieves any party of any other obligations imposed by this Consent Decree.

        43.     The signatories represent that they have the authority to bind the respective parties,

Robert Jahoda, and Zero Halliburton, Inc., to this Consent Decree.

                            CONSENT DECREE HAS BEEN READ

        44.    Consent Decree has been carefully read by each of the Parties, and its contents are

known and understood by each of the Parties. This Consent Decree is signed freely by each party

executing it. The Parties each had an opportunity to consult with their counsel prior to executing

the Consent Decree.

                                             RELEASE

       45.     In exchange for the good and valuable consideration set forth herein, the sufficiency

of which is hereby acknowledged by the Parties, Plaintiff, his agents, employees, family members,

partners, successors, assigns, and heirs, along with anyone claiming by or through them, jointly

and severally (collectively, the "Releasing Parties") hereby release, acquit, satisfy, and discharge

Defendant, along with any and all of its predecessors, agents, representatives, employees, partners,

successors, substitutes, replacements, assigns, officers, directors, shareholders, members,

subsidiaries, parents, affiliated entities, vendors, and any entity or person related to them, jointly




                                                  14
     Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 15 of 16
     Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 15 of 16




and severally (hereinafter, the "Released Pai1ies") from any and all claims, demands, liabilities,

debts, judgments, damages, expenses, actions, causes of action, in law or equity, or suits of any

kind, whether known or unknown that the Releasing Parties have, may have, may have had, or

may hereafter raise against the Released Patties with respect to the Website and this subject

litigation arising under Title III of the ADA or any other disability-related law, ordinance, or local

rule, with respect to the time period running from the beginning of the world through the date of

this Agreement, including, but not limited to, all claims by the Releasing Parties for attorney's fees

and costs, expert fees, litigation expenses, damages, or any other amount, fee, and/or cost, if any,

with the exception of attorneys' fees, costs, and damages required to be paid by Defendant pursuant

to the Letter Agreement.

Agreed and Consented to:


                     \

\:~ O-b~l ~]-i,1
Robert Jahoda, Individually
                           /\.=.....--~ -




Its _ _   C~/!!!!i~"______
                           [Remainder of Page Left Intentionally Blank)




                                                  15
        Case 2:19-cv-00688-AJS Document 5 Filed 08/08/19 Page 16 of 16
        Case 2:19-cv-00688-AJS Document 4-1 Filed 08/08/19 Page 16 of 16



     COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

       THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and
having reviewed this proposed Consent Decree,

        FINDS AS FOLLOWS:

         1)     This Court has personal jurisdiction over Plaintiff and Defendant for the purposes
of this lawsuit pursuant to 28 U.S.C. §§ 1331;

        2)     The provisions of this Consent Decree shall be binding upon the Parties;

        3)     Entry of this Consent Decree is in the public interest;

         4)      This Consent Decree is for settlement purposes only and does not constitute an
admission by Defendant of any of the allegations contained in the Complaint or any other pleading
in this lawsuit, nor does it constitute any finding of liability against Defendant;

      5)     Plaintiff is acting as a private attorney general in bringing this lawsuit and enforcing
the ADA; and

        6)     This Consent Decree shall be deemed as adjudicating, once and for all, the merits
of each and every claim, matter, and issue that was alleged, or could have been alleged by Plaintiff
based on, or arising out of, or in connection with, the allegations in the Complaint.

        NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically
adopts it and makes it an Order of the Court.

DONE AND ORDERED in Chambers at Pittsburgh, Pennsylvania, this               ~~y of      Av~·
2019.

                                                               ~~-~:..;;>~t;--
                                                              (_,,,,-t:,
                                                                ,/
                                                                                                    #

                                                                 ArthurJ.Schab
                                                        UNITED STATES DISTRICT JUDGE

cc: Counsel of record via CM/ECF




                                                 16
